      Case: 1:20-cv-00904 Document #: 38 Filed: 10/26/20 Page 1 of 10 PageID #:145




                           UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

    ROBERT IRISH,

                Plaintiff,
                                                         No. 20 CV 904
           v.
                                                         Judge Manish S. Shah
    CNA INSURANCE COMPANY and
    CONTINENTAL CASUALTY COMPANY,

                Defendant.

                             MEMORANDUM OPINION AND ORDER

         Plaintiff Robert Irish worked in insurance claims for defendants CNA

Insurance Company and Continental Casualty Company for just under a year. 1 Irish,

who is 64 years old, claims that during his employment defendants discriminated

against him based on his age. He also argues that his termination was the product of

unlawful retaliation and that, before he accepted the job, a CNA supervisor made

promises about the nature of the job that turned out to be false. Irish sues CNA and

Continental for age discrimination under the Age Discrimination in Employment Act,

29 U.S.C. §§ 621 et seq., and for retaliatory discharge and promissory estoppel under

Illinois common law. Defendants move to dismiss the state-law claims under Federal

Rule of Civil Procedure 12(b)(6). Defendants’ motion is granted.




1Defendants claim that Irish was employed by only Continental, and that CNA is incorrectly
named as a defendant. [23] at 1 n.1. Plaintiff amended his complaint to add Continental but
argues that the identity of his actual employer is still in dispute. [25] at 8. The issue
ultimately has no bearing on the motion to dismiss. For present purposes, I refer to plaintiff’s
employer as “CNA” or “defendants.”
      Case: 1:20-cv-00904 Document #: 38 Filed: 10/26/20 Page 2 of 10 PageID #:146




I.      Legal Standards

        A complaint must contain a short and plain statement that plausibly suggests

a right to relief. Fed. R. Civ. P. 8(a)(2); Ashcroft v. Iqbal, 556 U.S. 662, 677–78 (2009).

To survive a motion to dismiss under Federal Rule of Civil Procedure 12(b)(6), a

plaintiff must allege facts sufficient “to raise a right to relief above the speculative

level.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007). A court must accept

the complaint’s factual allegations as true and draw all reasonable inferences in the

plaintiff’s favor, but it need not do the same for legal conclusions or “threadbare

recitals” supported by only “conclusory statements.” Iqbal, 556 U.S. at 678.

II.     Facts

        Irish worked as a claims consultant for defendants, managing investigations

of legal malpractice claims, determining whether to settle or litigate claims,

negotiating settlements, and making recommendations on resolution strategies to

management. [19] ¶¶ 13–16. 2 At an interview before Irish accepted the job, CNA

Assistant Vice-President Ted Ewing told Irish “(1) that he would have a lot of

autonomy in managing his cases, and (2) that [his] caseload would consist of

approximately 135 cases.” Id. ¶ 34. Relying on these statements, Irish decided to

accept a job with CNA and leave a good position with his previous employer. Id. ¶ 35.

After starting his job, however, Irish discovered that he had very little autonomy over

his cases and that his caseload exceeded Ewing’s estimates. Id. ¶ 36.



2Bracketed numbers refer to entries on the district court docket. Referenced page numbers
are taken from the CM/ECF header placed at the top of filings. Facts are taken from the first
amended complaint, [19], and plaintiff’s opposition to the motion to dismiss, [25].

                                             2
   Case: 1:20-cv-00904 Document #: 38 Filed: 10/26/20 Page 3 of 10 PageID #:147




      Irish nevertheless worked at CNA for just shy of a year. At his first

performance review about three months into the job, Irish’s direct supervisor, Tony

Vranas, told him that he was meeting all expectations. Id. ¶ 17. Three months later,

at the end of 2018, Vranas said Irish “Achieved Most Goal Measurements.” Id. ¶ 18.

      But a conflict soon developed between Irish and Vranas. On three separate

occasions, Vranas required Irish to assign the defense of New York legal malpractice

lawsuits to a specific New York attorney. Id. ¶ 19. Based on his 20 years of claims

experience, Irish found it highly unusual that a claims manager like Vranas would

be so involved in attorney assignments. Id. ¶ 20. Irish told Vranas that the

assignment demands were inappropriate and not in the best interests of CNA’s

insureds. Id. ¶ 21. Vranas said that the attorney in question was a current member

of the New York Bar committee that voted on whether CNA was the endorsed legal

malpractice carrier of the New York State Bar. Id. ¶ 22. Irish objected again: CNA

had a duty to make attorney assignments in the insureds’ best interests and free from

conflicts of interest. Id. ¶¶ 22–23; [25] at 1–2. Unphased, Vranas ordered Irish to

continue to assign the same attorney as defense counsel. [19] ¶ 22.

      In April 2019, Vranas put Irish on a 45-day performance improvement plan.

Id. ¶ 24. Although Irish was meeting all the required metrics under the original plan,

CNA gave him repeatedly shifting objectives, goals, and requirements. Id. ¶ 25. In

early May 2019, Irish told Ewing (who was Vranas’s supervisor) that he believed the

performance plan was not being administered fairly because Vranas did not recognize

Irish’s significant progress and accomplishments. Id. ¶¶ 26–27. Ewing told Irish that



                                          3
   Case: 1:20-cv-00904 Document #: 38 Filed: 10/26/20 Page 4 of 10 PageID #:148




he was concerned with the “velocity” of his work, and that he was concerned that Irish

could not “keep up with the younger folks.” Id. ¶ 28. Irish responded that he had met

all of the deliverables while on the performance plan. Id. ¶ 29. About a week after the

phone call, Vranas emailed Ewing to recommend Irish’s termination. Id. ¶ 30. CNA

terminated Irish’s employment the next day. Id. ¶ 31.

       Irish argues that his termination violated public policy because he was fired

for objecting to a breach of the duty of good faith and fair dealing to CNA’s insureds.

Id. ¶¶ 44–46. Irish also claims that Ewing’s pre-employment statements were

unambiguous promises regarding the nature of the job, on which he foreseeably and

detrimentally relied. Id. ¶¶ 50–53. Irish sues defendant for age discrimination under

the ADEA (Count I), retaliatory discharge (Count II), and promissory estoppel

(Count III). Defendants move to dismiss Counts II and III.

III.   Analysis

       A.    Retaliatory Discharge

       Illinois’s retaliatory discharge tort is a “narrow exception” to the general rule

that “a noncontractual or at-will employee may be discharged by his or her employer

at any time and for any reason.” Michael v. Precision Alliance Group, LLC, 2014 IL

117376, ¶ 28. To sustain a cause of action for retaliatory discharge, an employee must

show: “(1) the employer discharged the employee, (2) the discharge was in retaliation

for the employee’s activities (causation), and (3) the discharge violates a clear

mandate of public policy.” Id. ¶ 31. Only the third element is in dispute here.




                                           4
   Case: 1:20-cv-00904 Document #: 38 Filed: 10/26/20 Page 5 of 10 PageID #:149




      An employer cannot “effectively frustrate a significant public policy by using

its power of dismissal in a coercive manner.” Id. ¶ 30. Protection from retaliatory

discharge in such cases is “considered necessary to vindicate the public policy

underlying the employee’s activity, and to deter employer conduct inconsistent with

that policy.” Fellhauer v. City of Geneva, 142 Ill.2d 495, 508 (1991). The goal is to

maintain the proper balance “among the employer’s interest in operating a business

efficiently and profitably, the employee’s interest in earning a livelihood, and society’s

interest in seeing its public policies carried out.” Palmateer v. International Harvester

Co., 85 Ill.2d 124, 129 (1981).

      To strike this balance, Illinois courts adhere to “a narrow definition of public

policy.” Turner v. Memorial Medical Center, 233 Ill.2d 494, 507 (2009). A public policy

“is to be found in the State’s constitution and statutes and, when they are silent, in

its judicial decisions” and “must strike at the heart of a citizen’s social rights, duties,

and responsibilities before the tort will be allowed.” Palmateer, 85 Ill.2d at 130. The

public policy must be clear, and a retaliation claim will be “denied where it is equally

clear that only private interests are at stake.” Id. at 131.

      Although “there is no precise definition,” Illinois courts have allowed

retaliatory discharge actions in two settings: (1) when an employee is discharged for

filing, or in anticipation of filing, a worker’s compensation claim, or (2) when an

employee “is discharged in retaliation for the reporting of illegal or improper conduct,

otherwise known as ‘whistleblowing.’” Michael, 2014 IL 117376, ¶ 30. For example,

firing an employee for providing information to law enforcement of an employer’s



                                            5
   Case: 1:20-cv-00904 Document #: 38 Filed: 10/26/20 Page 6 of 10 PageID #:150




allegedly criminal activity violates a clearly mandated public policy. Palmateer, 85

Ill.2d at 133–34. On the other hand, courts have repeatedly rejected retaliatory

discharge claims that advance broad and unspecific policies. See Turner, 233 Ill.2d at

507–08 (holding that “patient safety” is not a clearly mandated public policy); see also

id. at 503 (collecting cases holding that the right to marry a coworker, product safety,

promoting quality health care, and upholding the Hippocratic Oath are insufficiently

specific to identify a clear public policy).

       Here, Irish claims that he was fired for voicing objections to a “clear conflict of

interest between Defendants and their insureds, and breach of the duty good faith

and fair dealing that Defendants owed to their insureds.” [19] ¶ 45. He argues that

the covenant of good faith and fair dealing “falls within the broad categories of [a]

‘citizen’s social rights, duties, and responsibilities.’” [25] at 4 (quoting Palmateer, 85

Ill.2d at 130). Irish claims that defendants’ “contractual discretion to assign their

insureds’ lawsuits to specific attorneys” was not “exercised reasonably and with

proper motive,” nor within “the reasonable expectations of their insureds.” [25] at 4.

       But Irish cites no case extending the definition of clearly mandated public

policy to the implied contractual duty of good faith and fair dealing. That duty is

about private contracts—here between an insurance company and its insureds—and

is “used only as a construction aid in determining the intent of contracting parties”

to ensure that contracting parties “do not take advantage of each other.” Cramer v.

Insurance Exchange Agency, 174 Ill.2d 513, 523–24 (1996).




                                               6
   Case: 1:20-cv-00904 Document #: 38 Filed: 10/26/20 Page 7 of 10 PageID #:151




      The absence of authority is not surprising: the retaliatory discharge tort is a

limited exception to the general rule of at-will employment. A narrow construction of

the public-policy element, moreover, is essential for employers to “know that they

may discharge their at-will employees for any or no reason unless they act contrary

to public policy;” and for “the public interest in the furtherance of its public policies,

the stability of employment, and the elimination of frivolous lawsuits.” Turner, 233

Ill.2d at 507. Expanding the definition of public policy to cover an employer’s private

contractual duties would significantly upend the balance struck by Illinois courts.

      Characterizing his conduct as whistleblowing about conflicts of interest does

not save Irish’s claim. Not every report of wrongdoing advances the public policy

cognizable within the retaliatory discharge tort. There is no allegation that Irish

reported any criminal wrongdoing. The claimed conflict relates to the private contract

between an insurance company and its insureds. While CNA should treat its insureds

fairly and without conflicts of interest, a party’s performance of a contract does not

strike at the heart of a citizen’s social responsibilities. Irish did not reveal a tear in

the fabric of society, and his employer did not violate a clear mandate of public policy

when terminating his employment.

      The retaliatory discharge claim is dismissed.

      B.     Promissory Estoppel

      A plaintiff alleging promissory estoppel must prove that “(1) defendant made

an unambiguous promise to plaintiff, (2) plaintiff relied on such promise,

(3) plaintiff’s reliance was expected and foreseeable by defendant, and (4) plaintiff



                                            7
    Case: 1:20-cv-00904 Document #: 38 Filed: 10/26/20 Page 8 of 10 PageID #:152




relied on the promise to its detriment.” Matthews v. Chicago Transit Authority, 2016

IL 117638, ¶ 95.

       Irish’s promissory estoppel claim doesn’t make it past step one. Irish argues

that Ewing’s two statements—that Irish would “have a lot of autonomy managing his

cases,” and that his “caseload would consist of approximately 135 cases”—were

unambiguous promises that “do not leave terms broadly undefined and do not lead to

multiple interpretations.” [19] ¶¶ 34, 50; [25] at 6. Both statements, however, are

clearly indefinite and open to interpretation. How much, for example, is “a lot” of

autonomy? Does “a lot” mean complete autonomy, or something less? Does it simply

mean “a lot of autonomy” compared to plaintiff’s previous job, or compared to similar

insurance claims’ jobs, or compared to similar jobs across industries? Because “a lot

of autonomy” might reasonably mean any of these things—or something else

entirely—it is too vague to form the basis of a promissory estoppel claim. The same

goes for Ewing’s estimate of Irish’s prospective workload. The modifier

“approximately” shows that caseload figures were fluid and might exceed 135. By just

how much remains unclear, but in any event, Irish has failed to allege that his

caseload was substantially higher than Ewing’s estimate.

       The promissory estoppel claim is dismissed. 3


3 Defendants also argue that Irish’s promissory estoppel claim is barred by the statute of
frauds, 740 ILCS 80/1. See [23] at 8–9; [29] at 5–6. But the statute of frauds is an affirmative
defense that the complaint need not anticipate. Fed. R. Civ. P. 8(c)(1); Brownmark Films,
LLC v. Comedy Partners, 682 F.3d 687, 690 (7th Cir. 2012). A court should refrain from
granting a Rule 12(b)(6) motion on affirmative defenses unless “the allegations of the
complaint itself set forth everything necessary to satisfy the affirmative defense.” United
States v. Lewis, 411 F.3d 838, 842 (7th Cir. 2005); Brownmark Films, 682 F.3d at 690. Put
differently, “the plaintiff must affirmatively plead himself out of court.” Chicago Building
                                               8
      Case: 1:20-cv-00904 Document #: 38 Filed: 10/26/20 Page 9 of 10 PageID #:153




        C.     Leave to Amend

        Plaintiff requests leave to amend the complaint. [25] at 7–8. Under Federal

Rule of Civil Procedure 15(a)(2), a court should freely give leave to amend when

justice so requires. An initial dismissal for failure to state a claim should be without

prejudice, and leave to amend should be freely given unless it is certain from the face

of the complaint that any amendment would be futile. See Runnion ex rel. Runnion

v. Girl Scouts of Greater Chi. & Nw. Ind., 786 F.3d 510, 519–20 (7th Cir. 2015).

        Amendment of Irish’s retaliatory discharge claim would be futile. Irish’s claim

depends entirely on the incorrect legal theory that an insurance company’s conflict-

free performance of the duty of good faith and fair dealing is a clearly mandated public

policy. No additional facts or arguments will cure this purely legal defect. Count II is

dismissed with prejudice.

        On the other hand, while Irish fails to state a promissory estoppel claim, it is

not certain from the face of the complaint that any amendment would be futile. If

Irish repleads, he should be prepared to show that an unambiguous promise was

made (along with the other elements of promissory estoppel). Plaintiff has leave to

amend the complaint on the promissory estoppel claim.

IV.     Conclusion

        Defendants’ motion to dismiss [22] is granted. Count II is dismissed with

prejudice. Count III is dismissed without prejudice. Plaintiff has leave to file an



Design, P.C. v. Mongolian House, Inc., 770 F.3d 610, 614 (7th Cir. 2014). The complaint does
not definitively establish that no signed writing of Ewing’s statements exists, or that
performance of the promise could not have been completed within one year.

                                             9
  Case: 1:20-cv-00904 Document #: 38 Filed: 10/26/20 Page 10 of 10 PageID #:154




amended complaint with respect to Count III by November 16, 2020. The parties shall

file a status report with a proposed discovery schedule by November 16, 2020, and

the court will set a deadline for any amendments to the pleadings after reviewing the

parties’ proposed discovery schedule.

ENTER:

                                              ___________________________
                                              Manish S. Shah
                                              United States District Judge
Date: October 26, 2020




                                         10
